Title: To George Washington from Henry Knox, 29 January 1787
From: Knox, Henry
To: Washington, George

 

My dear Sir
New York 29 January 1787.

By an express received by me Yesterday affairs at Springfield were most critically circumstanced. At 4 oClock last Thursday afternoon Genl Sheppard and the insurgents were drawn up in battle array and Shepperd expecting to be momently attacked. Capt. Cushing an officer in the troops now raising was dispatched as an express to Hartford for asistance to Shepperd says that he was confident an action commenced in half an hour after his departure. Sheppard had 1200 rank and file, well armed, and 4 peices of Cannon—Shays had the same number on the ground, and six hundred within half an hours march, part of which were in motion.
Genl Lincoln, who had a large force of 3000 and upwards was probably on the march from Worcester, to join Shepperd, he probably marched from Worcester on Wednesday, but I am apprehensive not in time to save Shepperd—Not having received any subsequent intelligence to the one received yesterday induces rather an unfavorable opinion of the issue, or that no action happened. The post will regularly set out from hence for the four days ensuing. I will inform you of any thing I may receive. I am Dear Sir Your respectfully affectionate humble Servant

H. Knox

